IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JOSEPH BROWN                          : No. 73 MM 2016
                                      :
                                      :
           v.                         :
                                      :
                                      :
ISAAC JACKSON HAAS AND NORMAN         :
HAAS                                  :
                                      :
                                      :
PETITION OF: ISAAC JACKSON HAAS       :


                                  ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2016, the Petition for Review and the

Motion for Stay are DENIED, and the Application for Leave to File a Reply is

DISMISSED AS MOOT.